Citation Nr: 1147057	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  07-17 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for dermatophytosis of the feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is with the RO in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary before it may consider the Veteran's claim for increase, which is explained below.

The Veteran has been service connected for dermatophytosis of the bilateral foot since 1952.  In October 2008, the Veteran alleged that the service-connected skin disease had spread to between his legs, face, and arms.  See statement.  In a May 2009 letter, the RO properly informed the Veteran that he needed to show evidence that dermatophytosis of the face, arms, and between his legs had existed from service until the present time.  See letter.  In the August 2010 remand, the Board mistakenly reclassified the service-connected disability as, "[D]ermatophytosis of the feet, face, arms, and legs," which implied that the skin disease on other parts of the body was service connected without there being competent evidence of a nexus between the service-connected dermatophytosis of the bilateral foot and any skin disease on the face, arms, and legs.  See remand.  In other words, the Veteran is not competent to state that the skin disease on other parts of his body is the same one for which he is service connected, and no medical professional had attributed any other skin disease to the service-connected disability.

The Veteran was provided a VA examination in December 2010.  There, the examiner diagnosed four skin diseases: (1) Dermatophytosis (which she noted was service connected); (2) Onychomycosis of the toenails; (3) Seborrheic Dermatitis; and (4) Photo damaged skin.  See VA examination report.  The examiner did not diagnose dermatophytosis of any other body part other than the feet, and she did not attribute any of the other diagnoses to the service-connected disability.  In a November 2011 rating decision, the RO included the diagnosis of seborrheic dermatitis as being part of the service-connected disability.  Again, no medical professional has attributed any other skin disease to the service-connected disability.

The Board is remanding the claim for two reasons.  One, the RO should issue a rating decision to clarify what other skin disease(s) it has determined is/are related to service or the service-connected dermatophytosis of the bilateral foot and what skin disease(s) it has determined is/are not related to service or the service-connected disability.  In other words, it should issue a decision that (1) grants service connection for the skin disease(s) related to service or the service-connected dermatophytosis of the bilateral foot (if applicable) and/or (2) denies service connection for the skin disease(s) that are not related to service or the service-connected disability (if applicable).  The Board will request the medical professional to provide an opinion as to the likely etiology of the other skin diseases the Veteran has on his face and body to see if there is a relationship to service or a service-connected disability, as the evidence of record shows that the Veteran was diagnosed with other skin diseases (other than dermatophytosis) during service and in the years following service discharge.

Two, the December 2010 VA examination report was inadequate in that the examiner failed to address information the Board had requested.  Specifically, in the August 2010 remand, the Board requested that the examiner address the following:

Based on the Veteran's reported history, the examiner should record the frequency and duration of the Veteran's reported exacerbations of the service-connected skin disorder in terms of the rating schedule.  In other words, the examiner should opine as to whether the Veteran's description of the symptoms during an exacerbation covers 20 to 40 percent (or more) of the entire body or 20 to 40 percent (or more) of exposed areas are affected, or; whether corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, and if longer, whether constant or near constant use is necessary.

The examiner stated that the Veteran reported that his condition got worse during the summer, but failed to provide a description of the frequency and the duration of the exacerbation.  She also did not address whether the Veteran's skin disability during an exacerbation covered 20 to 40 percent (or more) of the entire body or 20 to 40 percent (or more) of exposed areas, or; whether corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, and if longer, whether constant or near constant use is necessary.  Thus, the examiner will need to address these issues in the new VA examination report.  

The Board is aware that the Veteran's representative requested that the Veteran be provided with a VA examination during the summer months because the Veteran has claimed that the disease flares up during that time.  The Veteran was provided with a VA examination during the summer in July 2006.  See VA examination report.  Thus, he was provided an examination during the summer months.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the purposes of ascertaining the etiology of the Veteran's skin diseases.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that the claims folder was reviewed.  The examiner should record the frequency and duration of the Veteran's reported exacerbations of the service-connected skin disorder.  The examiner is informed of the following facts:

* The Veteran served on active duty from February 1952 to October 1952.

* The service treatment records show multiple complaints of skin eruptions in various parts of the Veteran's body.  The service treatment records are in an envelope near the bottom of the claims file.  The Board has placed the relevant (addressing skin complaints) records in chronological order at the top of the records inside the envelope.  These show diagnoses of vesicular dermatitis of the umbilical area, see May 1952 record, vesicular erythemata on areas of the top of dorsum of right toes, see same May 1952 record, athlete's feet, see June 1952 record, dermatophytosis of both feet, see same June 1952 record, and lymphadenitis, acute, right inguinal region secondary to dermatophytosis, see same June 1952 record, and chronic dermatitis venenata of dorsum of feet due to leather and dye, see September 1952 clinical abstract (which provides a history of the Veteran's skin problems since service entrance).  

* A November 1952 VA hospitalization summary report shows that the Veteran was diagnosed with dermatophytosis of the feet and hyperhidrosis, general.  See report, which is tabbed on the left side of the claims file in yellow with the applicable month and year.

* A July 1955 VA examination report shows diagnoses of dermatophytosis of the feet and rash, right antecubital space (heat rash, acute).  See report, which is tabbed on the left side of the claims file in yellow with the applicable month and year.

* An April 2000 VA examination report shows the Veteran was diagnosed with seborrheic dermatitis of the scalp and face and dermatophytosis of both feet.  See report, which is tabbed on the left side of the claims file in yellow with the applicable month and year.

* A July 2006 VA treatment record shows the examiner noted the Veteran had been treated for actinic keratoses, seborrheic dermatitis, and fungal diseases of the skin and nail.  See report, which is tabbed on the left side of the claims file in yellow with the applicable month and year.

* A July 2006 VA examination report and a December 2006 VA treatment record show the examiner diagnosed tinea pedis of the bilateral foot and mycotic nails of the bilateral foot.  See report and treatment record, which are tabbed on the left side of the claims file in yellow with the applicable month and year.

* In 2008, the Veteran alleged that dermatophytosis had spread to between his legs, his arms, and his face.  See December 2008 statement from the Veteran tabbed on the left side of the claims file in orange.

* In December 2010, a VA physician's assistant diagnosed the Veteran with (1) dermatophytosis; onychomycosis of the toenails; (3) seborrheic dermatitis; and (4) photo damaged skin.  See December 2010 statement from the Veteran tabbed on the left side of the claims file in orange.

* The December 2010 examiner seemed to include mild erythema along the waistline and groin as part of the service-connected dermatophytosis of the bilateral feet.

While the Board has provided some relevant facts in this case, it requests that you review the entire claims file before addressing the following:

   (i)  Is it at least as likely has not i.e., is there a 50/50 probability or higher, that any current skin disability (other than dermatophytosis) had its onset in service?  Please address each skin disability (actinic keratoses, seborrheic dermatitis, onychomycosis, and photo damaged skin, and any additional skin disability you diagnose) in answering this question in the positive or the negative.  Please provide a rationale for each opinion based upon medical principles and evidence in the claims file.
   
   (ii)  Is it at least as likely as not i.e., is there a 50/50 probability or higher, that dermatophytosis has spread beyond the Veteran's feet either as dermatophytosis or another skin disease?  If so, please provide the specific locations of where dermatophytosis exists on the Veteran's body?
   
   (iii)  Once the examiner determines which skin diseases are related to service or the service-connected dermatophytosis, he/she should opine as to the percentage of the body affected by the skin disease(s) based on the current physical examination and a separate percentage based on the Veteran's description of the symptoms during an exacerbation.
   
   (iv)  Are corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, and if longer, whether constant or near constant use is necessary?

2.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

3.  The RO should issue a rating decision to clarify what other skin disease(s) it has determined is/are related to service or the service-connected dermatophytosis of the bilateral foot and what skin disease(s) it has determined is/are not related to service or the service-connected disability.  In other words, it should issue a decision that grants service connection for the skin disease(s) related to service or the service-connected dermatophytosis of the bilateral foot and/or denies service connection for the skin disease(s) that are not related to service or the service-connected disability.  See letter to Veteran dated May 13, 2009.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an increased rating for dermatophytosis of the bilateral foot and include consideration of any other skin disease(s) related to either service or a service-connected disability in determining the current level of severity of the disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

